              Case 2:17-cr-00199-RFB Document 73 Filed 12/14/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                           2:17-cr-00199-RFB-1

10                            Plaintiff,              Stipulation to Continue Supervised
                                                      Release Violation Hearing (Second
11                vs.                                 Request)

12    MARVIN ROBINSON,

13                           Defendant.

14

15
                It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
16
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
17
     of America and Jess R. Machese, Esq., counsel for defendant Robinson;
18
                That the supervised release violation hearing scheduled in this matter for
19
     December 15, 2020, be vacated and continued for a period of approximately 30-60 days.
20
     This stipulation is entered into for the following reasons:
21
                1. The parties agrees to the continuance;
22
                2. Defendant is currently out of custody and does not object to the continuance;
23
                3. After consultation, the parties will be proceeding to a contested violation
24
     hearing. Due to the ongoing COVID-19 pandemic, this Court is not holding any live
              Case 2:17-cr-00199-RFB Document 73 Filed 12/14/20 Page 2 of 3




 1   witness hearings until after this year is complete. Given this, the parties request a

 2   continuance to a date and time the Court can accommodate a live witness hearing expected

 3   to last two to three hours.

 4              4. This is the second request for continuance.

 5
                DATED this 14th day of December, 2020.
 6
                                                 NICHOLAS A. TRUTANICH
 7                                               United States Attorney

 8                                               /s/ Kevin Schiff
                                                 Kevin D. Schiff
 9                                               Assistant United States Attorney

10                                               /s/ Jess Machese
                                                 Jess R. Machese, Esq.
11                                               Counsel for Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 2
              Case 2:17-cr-00199-RFB Document 73 Filed 12/14/20 Page 3 of 3




 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                           2:17-cr-00199-RFB-1
 3
                            Plaintiff,                    Order Pursuant to Stipulation of the
 4                                                        Parties
                    vs.
 5
      MARVIN ROBINSON,
 6
                            Defendant.
 7
                                          I.         Findings of Fact
 8
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9
     Court finds:
10
               1. The parties agrees to the continuance;
11
               2. Defendant is currently out custody and does not object to the continuance;
12
               3. The parties have requested a live witness hearing of approximately two to three
13
     hours in length, the current setting cannot accommodate such a hearing given the Court’s
14
     docket and ongoing COVID-19 pandemic.
15
               4. This is the second request for continuance.
16
                                          II.           Order
17
               It is ordered the supervised release hearing currently scheduled for December 15,
18
     2020, be vacated and continued to March _____________________,
                                             2, 2021                at the hour of
19
        1
        . :30 ____m.
     ________   p
20
                                               IT IS SO ORDERED
21
                                               ________________________________
22                                             THE HONORABLE RICHARD F.BOULWARE
                                               UNITED STATES DISTRICT JUDGE
23
                                                      December 14, 2020
                                               DATED:________________________
24
                                                 3
